 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Ronald M. Feldmeier,                           No. CV 13-02027-PHX-DGC (BSB)
10                        Plaintiff,
11   v.                                             ORDER
12
     P. Hauser, et al.,
13
                          Defendants.
14
15          Pending before the Court is Defendants’ Motion for Judgment After Mandate.
16   Doc. 89.
17          IT IS ORDERED that Defendants’ Motion for Judgment After Mandate
18   (Doc. 89) is granted. The Clerk of Court is directed to enter Judgment in favor of
19   Defendants P. Hauser and R. Williams and against Plaintiff in the amount of $104.60.
20          Dated this 3rd day of February, 2020.
21
22
23
24
25
26
27
28
